Case 1:19-cv-00638-LEK-CFH Document 103 Filed 08/26/21 Page 1 of 1

HC

 

© MICHAEL C. CONWAY
RYAN T, DONOVAN**
RYAN E. MANLEY

 

 

 

Harris, Conway & Donovan, PLLC
Attorneys and Counselors at Law

www.HCDlegal.com

VIA ECF

Honorable Christian F. Hummel

U.S. Magistrate Judge

Northern District of New York
James T. Foley U.S. Courthouse

445 Broadway
Albany, New York 12207

NICHOLAS L, ZAPP

** Also admitted in Massachusetts

GREGORY G. HARRIS - Retired

August 26, 2021
© Telephone: 518.436.1661
Facsimile: 518.432.1996
. Service by fax not accepted

Re:  Tromblee v. State of New York, et. al.
Case No.: 1:19-CV-0638 (LEK/CFH)

Dear Judge Hummel:

I write on behalf of all Defendants, and with consent of Plaintiff's Counsel, seeking an
extension of the expert disclosure deadline. Currently, the expert disclosure deadline for

Defendants is August 26, 2021. See Dkt. 94. Plaintiffs counsel has agreed to an extension without
date while we schedule the Independent Medical Examination (“IME”). The IME was previously
scheduled but based on the doctor’s schedule it has to be rescheduled, which we are in the process

of doing.

We expect to have an agreed upon date prior to the mediation scheduled for August 28,
2021. It is the hope of counsel that we will be prepared to present new deadlines to the court at

the upcoming meditation.

Accordingly, it is respectfully requested that the Court extend the disclosure deadlines
without date until new dates can be presented. Thank you for your consideration in this matter.

Respectfully submitted,
HARRIS, CONWAY & DONOVAN, PLLC

s/ Ryan T. Donovan

Ryan T. Donovan
RDonovan@HCDLegal.com
RTD:phb
cc.: All counsel via ECF

 

 

 

 

 

50 State Street & 2 Floor @ Albany, NY 12207
